Citation Nr: 1326245	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1980 and from September 1981 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective from January 17, 2008.  


FINDING OF FACT

Prior to promulgation of a decision in this appeal, the Veteran indicated he wished to withdraw the appeal for an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2013 statement, the Veteran indicated he wished to withdraw the current appeal.  The Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal; thus, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.


ORDER

The appeal for an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


